Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Errors in priority documents have been corrected such that EP17195780.6 attached to the back of the certified copy of the EP18167092.8 has been separated into a separate document.

Terminal Disclaimer
The terminal disclaimer filed on 12 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of pending Application No. 16/754604 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Closest prior art is WO2019/072868 (PTO-892) which teaches a multispecific antibody comprising at least one CD137 binding domain and at least one PD-L1 binding domain, wherein the CD137 binding domain comprises an H-CDR1, H-CDR2, and H-CDR3 sequences of SEQ ID NO: 1, 2 and 3, respectively, and an L-CDR1, L-CDR2, and L-CDR3 sequences of SEQ ID NO: 18, 19 and 20, respectively (abstract; SCORE; result 4 of 1fus2fus3.rag; result 4 of 18fus19fus20.rag).  However, EFD of WO2019/072868 is 10 October 2017 which is same date as EFD of instant application, and therefore WO2019/072868 is not a proper prior art.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-15 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643                                                                                                                                                                                                        

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643